DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on 10/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has indicated that at least claims 1-5 and 9-14 are readable on the elected Species A. It is the examiner’s position that claims 9-14 do not read on elected Species A because claim 9 requires “the one of more channels [of the second member] are moveable into and out of engagement with the opposing sloped surfaces of the arms when the first and second members are displaced relative to one another to transition the arms between the closed configuration and open configuration”. In the embodiment of Species A FIGs 1-4, the second member having one or more channels is not movable into and out of engagement with sloped surfaces of the arms because the second member is not movable relative to the arms when moving between the open and closed configuration (FIGs 1-3 shows that 114 moves with the arms, not relative to the arms). Therefore, the second member does not have channels that are movable into and out of engagement with the arms. Transition of the arms between the closed configuration and the open configuration is cause by engagement with the cam member, not an interface between the arms and the second member. Therefore, claims 1-5 are examined below as being drawn to the elected Species A.
Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities: 

In line 2 of claim 4, “the first end” should be changed to “the first end of the cam member” in order to avoid confusion with the first end of each of the arms.
In line 3 of claim 4, “the second end” should be changed to “the second end of the cam member” in order to avoid confusion with the second end of each of the arms.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US 2002/0177861).
Regarding claim 1, Sugiyama et al. discloses a tissue clipping device (FIG 1, paragraph [0085]), comprising: a first member (120, 135, 136, 142, 143, FIGs 1, 2, 8, and 9, paragraphs [0087, 0088, 0094, 0096]; in view of the specification, a “member” is interpreted to be any element or combination of connected elements capable of being grasped by a user. This series of elements are all mechanically constrained to one another and can be manipulated by a user grasping at least 142 and 143 of the 
	Regarding claim 2, Sugiyama et al. discloses each of the arms includes a spring portion (114, FIGs 2 and 8-9, paragraph [0091]) configured to form a spring space (Space between bulge portion 114b of each arm) between the spring portions of each of the arms (See FIG 8 below).


    PNG
    media_image1.png
    826
    334
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    617
    341
    media_image2.png
    Greyscale


Regarding claim 3, Sugiyama et al. discloses the first and second members include angled surfaces (The circular shapes of 143 and 141 of the first and second members are interpreted as angled surfaces) configured to displace the first and second members apart from one another in response to the application of the compressive force to the angled surfaces (When the angled surfaces of the first and second member are grasped by the user, the first and second member can be displaced relative to 
Regarding claim 4, Sugiyama et al. discloses a cam member (121, FIGs 2 and 8-9, paragraph [0095 and 0101]) extending from a first end to a second end (See FIG 8 above), the first end being fixedly coupled to the second member (The first end is fixedly connected to 115 of the second member via rear end surface 121c, paragraph [0097]) and the second end configured to engage the spring space (The second end engages the spring space in the open configuration of the arms, paragraph [0101], FIG 9).
Regarding claim 5, Sugiyama et al. discloses the second end of the cam member is moveable into and out of engagement with the spring space when the first and second members are displaced relative to one another (In the closed configuration of FIG 8, the second end of the cam member is out of engagement with the spring space. When the first and second members are displaced relative to one another, causing the clip arms to open and resulting in the configuration of FIG 9, the second end of the cam member is in engagement with the spring space).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771